DETAILED ACTION
 	Claims 1-6, 9, and 11-14 are pending and claims 7, 8 and 10 have been cancelled.
 	This action is in response to the arguments filed 9/10/2021.
The finality of the action mailed on 7/12/2021 is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages filed 9/10/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robinson.
Applicant’s arguments that Robinson does not disclose that the actuator is configured to act on a portion of the flapper at or proximate the free end so as to move the flapper, is not persuasive, since the free end is at the top most surface of 62, which is near portion 63 extending from the middle portion of 62, as shown in Figure 7.

    PNG
    media_image1.png
    875
    935
    media_image1.png
    Greyscale


Applicant’s arguments that Robinson does not provide a flapper that blocks “the conduit 91 such that fluid cannot flow from the supply port 29 to the return port 27” is not persuasive, since in column 4, lines 53-59, discloses the fluid flow path from the nozzles into chamber 91 conduit 70 to conduit 92 where the spool is located and then into return conduit 27, this being when the flapper is in a centered neutral position, and when either of the nozzles are blocked as shown in Figures 14 and 15, then in either of these positions, fluid at that blocked nozzle is prevented from going to the return port 27, which then causes pressure to rise in a respective chamber (24”,24’) and then move the spool from one side to the other.

Since applicant’s arguments are not persuasive, this action has been made Non-Final.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 11-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Robinson (US 4922963).
Regarding claim 1, Robinson discloses a servo valve (10) comprising: 
a first fluid supply port (29), a fluid return port (27) and a conduit (91) therebetween; 
an elongated flapper (64,69,71) having a portion (64) arranged in the conduit; and an actuator (12) configured to move the flapper in a direction orthogonal (col. 5, ln.20-23) to a longitudinal axis (the central vertical axis of 64) of the flapper between a first blocking position (col. 5, ln.20-23) in which it blocks the conduit such that fluid cannot flow from the first fluid supply port to the fluid return port and an first open position (as shown in Fig. 7) in which the conduit is open such that fluid can flow from the first fluid supply port to the fluid return port (col.5, lns. 53-59);
wherein the flapper has a fixed end (71 is attached to spool 20, col.4, lns.20-22, see Figs. 14,15, although the spool moves from side to side, 71 does not move relative to the spool 20 (fixed to the spool), and is therefore considered as being a fixed end) and a free end (the top most surface of 62 is considered a free end, as there is no structure touching this top most surface in a similar way to applicant’s free end, see Fig. 1 item 24 in the instant application) opposed to the fixed end, and wherein the actuator 



    PNG
    media_image1.png
    875
    935
    media_image1.png
    Greyscale



Regarding claim 2, Robinson discloses the flapper extends through the conduit substantially orthogonal to a longitudinal axis (the central vertical axis through 91) of the conduit such that the longitudinal axis of the flapper is substantially orthogonal to the longitudinal axis of the conduit (as shown in Figure 7).
Regarding claim 3, Robinson discloses a first nozzle (22) located in the conduit proximate the flapper such that in the first blocking position, the flapper blocks the conduit by blocking an opening (the leftmost opening in 22, see Fig. 14) in the first nozzle, and in the first open position, the flapper does not block the opening in the first nozzle (as shown in Fig. 7).
Regarding claim 4, Robinson discloses a second fluid supply port (32) in a wall (the left wall of 55 intersecting with 91) of the conduit; wherein the actuator is configured to move the flapper in a direction orthogonal to the longitudinal axis of the flapper between a second blocking position (see Fig. 15) in which it blocks the conduit such that fluid cannot flow from the second fluid supply port to the fluid return port and a second open position in which fluid can flow from the second fluid supply port to the fluid return port  (col. 3, lns.22-25,58-60).
Regarding claim 5, Robinson discloses a second nozzle (21) located in the conduit proximate the flapper such that in the second blocking position, the flapper blocks the conduit by blocking an opening (the rightmost opening in 21, not shown, but having the same design as in the mirror image shown for 22) in the second nozzle, and in the second open position, the flapper does not block the opening in the second nozzle.
Regarding claim 6, Robinson discloses the flapper is arranged between the first and second nozzles (as shown in Figure 7).
Regarding claim 9, Robinson discloses the flapper is bendable (as shown in fig. 14,15, and col. 5, ln.20-23, 66-68) along its longitudinal axis.
Regarding claim 11, Robinson discloses the flapper does not block the conduit when in said equilibrium position (as shown in Figure 7).
Regarding claim 12, Robinson discloses the actuator comprises a first solenoid (right coil 61, col.4, ln. 1, “coils 61”) coil and a lever (63) within the first solenoid coil that is movable by magnetic fields generated by the first solenoid coil when a current is applied thereto, and wherein said lever is coupled to the flapper so as to move the flapper when the lever is moved.
Regarding claim 13, Robinson discloses the actuator comprises: a further solenoid coil (left coil 61), wherein the lever (63) is arranged within the further solenoid coil so as to be movable by magnetic fields generated by the further solenoid coil when a current is applied thereto so as to move the flapper when the lever is moved.
 	Regarding method claim 14, the device shown by Robinson will perform the methods as recited in claim 14, during normal operational use of the device.

					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited references teach similar valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753